Citation Nr: 1136075	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  11-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the spine with scoliosis and L4-L5 spondylolisthesis, currently evaluated as 20 percent disabling and a separate compensable rating for lumbar radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION


The Veteran served on active duty from February 1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for osteoarthritis of the spine with scoliosis and L4-L5 spondylolisthesis, currently rated as 20 percent disabling.  

The Board notes that in his April 2011 substantive appeal (VA Form 9), the Veteran raised the issue of entitlement to an effective date earlier than 1965 for his 20 percent rating for osteoarthritis of the spine with scoliosis and L4-L5 spondylolisthesis.  This issue is not inextricably intertwined to the issue on appeal.  Harris v. Derwinski, 1 Vet.App. 180 (1991).  Therefore, this issue is referred to the RO for appropriate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his osteoarthritis of the spine is more severe than the current evaluation reflects.  

The Veteran has been in receipt of treatment for his lumbar spine from J.W., MD at the Southwest Florida Neurosurgical Associates.  He related that VA had neglected to consider Dr. J.W.'s December 2010 medical report concerning his back condition.  The Board notes that the December 2010 medical report was not associated with the claim folder.  Additionally, the Veteran indicated that he had an April 2011 consultation with Dr. J.W. as well as an August 2011 appointment for treatment of his lumbar spine.  These records are also not associated with the claim folder.  The Veteran alleges that these records are relevant to the instant claim.  Therefore, they should be obtained pursuant to 38 C.F.R. § 3.159(c) (2010).  

Moreover, although the Board is not required to obtain a new examination simply due to the passage of time, because this claim must be remanded for review of the Veteran's private treatment records, and in consideration of his VA Form 9 statements which alleges that the disorder has increased in severity, the Board finds that a new examination should be undertaken to evaluate the Veteran's lumbar spine osteoarthritis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  After having received an appropriate release of information from the Veteran, the RO/AMC should attempt to obtain the Veteran's private treatment records from October 2009 to the present, to include his April 2011 consultation report from Dr. J.W. of the Southwest Florida Neurosurgical Associates and the December 2000 medical report.  Thereafter, associate these records with the claims folder.  

2.  Any VA outpatient treatment records from 2009 to the present related to the Veteran's osteoarthritis of the spine should be obtained as associated with the claims folder.  

3.  After obtaining and reviewing the aforementioned records, the Veteran should undergo VA orthopedic and neurological examinations to determine the severity of his service-connected osteoarthritis of the spine and its associated lumbar radiculopathy of the right lower extremity.  The claims file must be made available for review prior to the examination. Any and all indicated evaluations, studies, and tests, to include range of motion testing, deemed necessary by the examiner should be accomplished.

The orthopedic examiner should indicate whether there is forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement and it should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; (4) incoordination or (5) repetitive motion.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  If so, the additional loss of motion/ function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner must also comment on whether there is any evidence that the Veteran has experienced incapacitating episodes.  If so the duration in weeks should be reported.  The examiner should be aware that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The neurologic examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to whether the Veteran experiences mild, moderate, or severe incomplete paralysis or complete paralysis of any affected nerve due to the service-connected back disability.  In this regard, the examiner should note that the Veteran is service connected for radiculopathy of the right lower extremity as secondary to the service-connected back disability.

The neurologic examiner should also report any other neurological impairment which is due to the service-connected back disability and then discuss the severity of such impairment.  

A clear rationale for all opinions rendered must be made. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Thereafter, the RO/AMC will readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with an appropriate Supplemental Statement of the Case, which sets forth the applicable legal criteria pertinent to this appeal.  They should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



